I concur in the judgment of the court reversing the judgment. I am clearly of the opinion that the statement was admissible as impeaching testimony. It is held by the court in the Meuly case, just decided, that defendant, where he testified in his own behalf, occupies the same place as any other witness in the case, and is to be treated and regarded as such, so much so that any reference to the interest of the defendant in the case in which he is on trial is reversible error.
If this be law, I can not appreciate the force of the objection that statements when made under arrest are not admissible.
The ban of silence is taken from defendant's lips. He can fully explain, if he can honestly do so, why said statements were made, and show the circumstances under which he was led to make them. If he declines to testify, the law remains as it was before.